Title: To James Madison from George Blake, 3 December 1804 (Abstract)
From: Blake, George
To: Madison, James


3 December 1804, Boston. “At the request of the Marshall for this District, I have the honor to transmit the inclosed letter, the purpose of which has been made known to me; In performing this Office of friendship towards Colonel Bradford it wou’d be remiss in me, were I to refrain from the expression of the sincere belief which I entertain, that his Official duties have been uniformly discharged with dignity, uprightness and the strictest fidelity. Whatever may be the abstract political sentiments of this Gentleman, I have the pleasure to say in his behalf, that during my acquaintance with him, which oweing to the affinity of our respective Official stations, has for more than three years past been necessarily intimate, I have never known an instance of his conduct or conversation which has indicated a sentimexnt of disaffection, or even a want of cordiality towards the existing Administration of our Government.”
